Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al. (U.S. Publication No. 2004/0266214) in view of Fujita (U.S. Publication No. 2002/0037616).
Regarding claim 1, Suguro teaches a method of irradiating a substrate with light to heat the substrate, thereby forming an oxide film (see paragraph [0083]), said method comprising the steps of:
(a) putting a substrate into a chamber (paragraph [0080]);
(b) irradiating said substrate with light to heat said substrate (paragraph [0080]) said step (b) including the steps of:
(b-1) irradiating said substrate with light from a continuous lighting lamp (paragraph [0080], preheated by auxiliary heater 13; see paragraph [0035], heater 13 is a lamp heater); and
(b-2) irradiating said substrate with a flash of light from a flash lamp (paragraph [0081] and [0074], flash lamp used as second heater 36D),
said step (b-2) being performed after said step (b-1) (see paragraphs [0080]-[0081]), and
(c) supplying an oxidizing gas into said chamber (paragraph [0081]) to change an atmosphere within said chamber from an inert gas atmosphere (paragraph [0080], during pre-heating inert gas is supplied) to an oxidizing atmosphere (paragraph [0081]) when the temperature of said substrate reaches a predetermined switching temperature in the course of said step (b) (see paragraph [0081], after preheating temperature stabilizes).
Suguro does not specifically teach when the oxidation atmosphere is stopped, and therefore does not teach wherein the supply of said oxidizing gas into said chamber is stopped immediately after the completion of the flash irradiation in said step (b-2).  However, Fujita teaches a similar method of forming an oxide layer in an oxygen atmosphere, in which the oxygen is cut off immediately after a final heating step (Fujita Fig. 4, see “high-temperature rounding/oxidation” step, and next step, non-oxidizing cooldown).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this technique could have been used with the method of Suguro because Fujita teaches that this prevents thermal oxidation during cooldown, at which time oxide shape and thickness are unpredictable due to dropping temperatures (see Fujita paragraphs [0049]-[0050]). 

Regarding claim 2, Suguro in view of Fujita teaches the method according to claim 1, wherein the supply of said oxidizing gas into said chamber starts in the course of said step (b-1).
Fujita teaches that a tiny amount of oxidizing gas may be started in the pre-heating step, analogous to step b-1 of Suguro (Suguro paragraph [0017]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Suguro could have used a small amount of oxygen during the pre-heating step because Fujita teaches that this will etch the wafer, removing any unwanted thermal nitride/oxide, and roughening the surface to improve adhesion of the subsequent oxide layer (Fujita paragraph [0017]).

Regarding claim 6, Suguro in view of Fujita teaches the method according to claim 1, wherein the supply of said oxidizing gas into said chamber is stopped and argon gas or xenon gas is supplied into said chamber after the completion of said step (b) (see Fujita paragraph [0041], argon gas replaces oxidizing gas during cooldown).

Regarding claim 8, Suguro teaches a method of irradiating a substrate with light to heat the substrate, thereby forming an oxide film, said method comprising the steps of:
(a) putting a silicon substrate into a chamber (paragraph [0080]);
(b) irradiating said substrate with light to heat said substrate (paragraph [0081]); and
(c) supplying an oxidizing gas into said chamber (paragraph [0081]) to change an atmosphere within said chamber from an inert gas atmosphere to an oxidizing atmosphere (paragraphs [0080]-[0081]) when the temperature of said substrate reaches a predetermined switching temperature in the course of said step (b) (paragraph [0081], when preheating temperature stabilizes), wherein said oxidizing gas is a gas selected from the group consisting of oxygen, ozone, oxygen radicals, and water vapor (paragraph [0039]).
Suguro does not specifically teach in said step (c), said oxidizing gas is mixed with an inert gas to supply the gas mixture into said chamber.  However, Fujita teaches a similar method of forming an oxide in which the oxidizing gas is combined with an inert carrier gas (see Fujita paragraphs [0040]-[0042]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the oxidizing gas could have been delivered with an inert carrier gas because Fujita teaches that this allows for control over the oxygen concentration (Fujita paragraph [0040] and [0042]).

Regarding claim 9, Suguro in view of Fujita teaches the method according to claim 8, wherein said switching temperature is 400°C or above (see Suguro paragraph [0039]).

Regarding claim 10, Suguro teaches a heat treatment apparatus for irradiating a substrate with light to heat the substrate, thereby forming an oxide film, said heat treatment apparatus comprising:
a chamber (Fig. 1, chamber 11) for receiving a substrate (substrate 1) therein;
a light irradiator (light source 36) for irradiating said substrate with light to heat said substrate;
a gas supply part (gas supply system 38) for supplying an oxidizing gas (paragraph [0081]) into said chamber; and
a controller (paragraph [0035]) for controlling said gas supply part so as to supply said oxidizing gas into said chamber to change an atmosphere within said chamber from an inert gas atmosphere to an oxidizing atmosphere (paragraph [0080]-[0081]) when the temperature of said substrate reaches a predetermined switching temperature in the course of the process of heating said substrate by irradiating said substrate with light from said light irradiator (paragraph [0080]-[0081], when preheating temperature stabilizes), wherein said light irradiator includes:
a continuous lighting lamp (auxiliary heater 13, paragraph [0035])  for irradiating said substrate with light to preheat said substrate (paragraph [0035 and [0080]), and
a flash lamp (main heater 36, paragraphs [0074] and [0081]) for irradiating said substrate with a flash of light after said preheating (paragraph [0080]-[0081]).
Suguro does not specifically teach said controller controls said gas supply part so as to stop the supply of said oxidizing gas into said chamber immediately after the completion of the flash irradiation from said flash lamp.  However, Fujita teaches a similar method of forming an oxide layer in an oxygen atmosphere, in which the oxygen is cut off immediately after a final heating step (Fujita Fig. 4, see “high-temperature rounding/oxidation” step, and next step, non-oxidizing cooldown).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this technique could have been used with the method of Suguro because Fujita teaches that this prevents thermal oxidation during cooldown, at which time oxide shape and thickness are unpredictable due to dropping temperatures (see Fujita paragraphs [0049]-[0050]).

Regarding claim 11, Suguro in view of Fujita teaches the heat treatment apparatus according to claim 10, wherein said controller controls said gas supply part so as to start the supply of said oxidizing gas into said chamber in the course of said preheating.  Fujita teaches that a tiny amount of oxidizing gas may be started in the pre-heating step, analogous to step b-1 of Suguro (Suguro paragraph [0017]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Suguro could have used a small amount of oxygen during the pre-heating step because Fujita teaches that this will etch the wafer, removing any unwanted thermal nitride/oxide, and roughening the surface to improve adhesion of the subsequent oxide layer (Fujita paragraph [0017]).

Regarding claim 15, Suguro in view of Fujita teaches the heat treatment apparatus according to claim 10, wherein said gas supply part stops the supply of said oxidizing gas into said chamber (Fujita Fig. 4) and supplies argon gas or xenon gas (Fujita paragraph [0041]) into said chamber after the completion of the process of heating said substrate by irradiating said substrate with light from said light irradiator (see Fujita Fig. 4 and paragraph [0041]).

Regarding claim 17, Suguro teaches a heat treatment apparatus for irradiating a substrate with light to heat the substrate, thereby forming an oxide film, said heat treatment apparatus comprising:
a chamber (Fig. 1, chamber 11) for receiving a silicon substrate (substrate 1, see paragraph [0039]) therein;
a light irradiator (light 36 and auxiliary heat lamp 13) for irradiating said substrate with light to heat said substrate (paragraph [0080-[0081]);
a gas supply part (gas supply 38) for supplying an oxidizing gas into said chamber (paragraph [0080]-[0081]); and
a controller (paragraph [0035]) for controlling said gas supply part so as to supply said oxidizing gas into said chamber to change an atmosphere within said chamber from an inert gas atmosphere to an oxidizing atmosphere (paragraph [0080]-[0081]) when the temperature of said substrate reaches a predetermined switching temperature (when preheating temperature stabilizes, paragraph [0080]-[0081]) in the course of the process of heating said substrate by irradiating said substrate with light from said light irradiator (see paragraphs [0080]-[0081]), wherein said oxidizing gas is a gas selected from the group consisting of oxygen, ozone, oxygen radicals, and water vapor (paragraph [0039])
Suguro does not specifically teach said gas supply part mixes said oxidizing gas with an inert gas to supply the gas mixture into said chamber.  However, Fujita teaches a similar method of forming an oxide in which the oxidizing gas is combined with an inert carrier gas (see Fujita paragraphs [0040]-[0042]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the oxidizing gas could have been delivered with an inert carrier gas because Fujita teaches that this allows for control over the oxygen concentration (Fujita paragraph [0040] and [0042]).

Regarding claim 18, Suguro in view of Fujita teaches the heat treatment apparatus according to claim 17, wherein said switching temperature is 400°C or above (see paragraph [0039]).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro, in view of Kiyama et al. (U.S. Publication No. 2013/0078744).
Regarding claim 3, Suguro in view of Fujita teaches the method according to claim 1, but does not teach wherein said substrate is irradiated with said flash of light when the concentration of said oxidizing gas within said chamber reaches a predetermined value.
Suguro teaches that the oxygen is turned on prior to the flash lamp (see Suguro paragraph [0081]), but does not specifically teach that the oxygen reaches a predetermined concentration.  However, Kiyama teaches that a flash lamp oxidation is performed by determining a concentration of oxygen to a predetermined value (Kiyama paragraph [0078] and Fig. 5, atmosphere is adjusted to correct oxygen concentration in step S2, and flash lamp is lit in step S3).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the oxygen concentration could have been predetermined because Kiyama teaches that this is necessary for proper formation of certain high-k dielectrics (see Kiyama paragraph [0078]). 

Regarding claim 12, Suguro in view of Fujita teaches the heat treatment apparatus according to claim 10, but does not teach wherein said flash lamp irradiates said substrate with said flash of light when the concentration of said oxidizing gas within said chamber reaches a predetermined value.
Suguro teaches that the oxygen is turned on prior to the flash lamp (see Suguro paragraph [0081]), but does not specifically teach that the oxygen reaches a predetermined concentration.  However, Kiyama teaches that a flash lamp oxidation is performed by determining a concentration of oxygen to a predetermined value (Kiyama paragraph [0078] and Fig. 5, atmosphere is adjusted to correct oxygen concentration in step S2, and flash lamp is lit in step S3).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the oxygen concentration could have been predetermined because Kiyama teaches that this is necessary for proper formation of certain high-k dielectrics (see Kiyama paragraph [0078]). 


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Fujita, further in view of Yoshida et al. (U.S. Publication No. 2003/0155615)
Regarding claim 4, Suguro in view of Fujita teaches the method according to claim 1, wherein said substrate is irradiated with said flash of light (see Suguro paragraph [0037], Fig. 2), whereby an oxide film is formed on a surface of said substrate (Suguro paragraph [0039]).
Suguro does not specifically teach that impurities implanted in said substrate are activated.  However, Yoshida teaches that dopant activation can occur simultaneously with thermal oxide growth (see Yoshida paragraph [0040]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the oxide growth anneal of Suguro could have also activated dopants because this reduces the number of manufacturing steps, increasing throughput.

Regarding claim 13, Suguro in view of Fujita teaches the heat treatment apparatus according to claim 10, wherein said flash lamp irradiates said substrate (see Suguro paragraph [0037], Fig. 2), whereby an oxide film is formed on a surface of said substrate (Suguro paragraph [0039]).
Suguro does not specifically teach that impurities implanted in said substrate are activated.  However, Yoshida teaches that dopant activation can occur simultaneously with thermal oxide growth (see Yoshida paragraph [0040]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the oxide growth anneal of Suguro could have also activated dopants because this reduces the number of manufacturing steps, increasing throughput.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Fujita, further in view of Aoyama et al. (U.S. Publication No. 2017/00625249)
Regarding claim 5, Suguro in view of Fujita teaches the method according to claim 1, wherein the supply of said oxidizing gas into said chamber is stopped (see Fujita paragraph Fig. 4), but does not teach the pressure within said chamber is reduced after the completion of said step (b).
However, Aoyama teaches that the pressure is reduces after flash annealing (Aoyama paragraph [0116]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pressure could have been reduced after the flash anneal because Aoyama teaches that this reduces the possibility of contamination in the chamber by exhausting the reactive gases (Aoyama paragraph [0117]).

Regarding claim 14, Suguro in view of Fujita teaches the heat treatment apparatus according to claim 10, further comprising:
a pressure reduction part for reducing pressure within said chamber (paragraph [0100], vacuum pump), wherein said gas supply part stops the supply of said oxidizing gas into said chamber (see Fujita Fig. 4).
Suguro in view of Fujita does not teach said pressure reduction part reduces the pressure within said chamber after the completion of the process of heating said substrate by irradiating said substrate with light from said light irradiator.  However, Aoyama teaches that the pressure is reduced after flash annealing (Aoyama paragraph [0116]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pressure could have been reduced after the flash anneal because Aoyama teaches that this reduces the possibility of contamination in the chamber by exhausting the reactive gases (Aoyama paragraph [0117]).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Fujita, further in view Raajmakers et al. (U.S. Publication No. 2002/0052124)
Regarding claim 7, Suguro teaches a method of irradiating a substrate with light to heat the substrate, thereby forming an oxide film, said method comprising the steps of:
(a) putting a substrate into a chamber (paragraph [0080]); 
(b) irradiating said substrate with light to heat said substrate (paragraph [0080]); and
 (c) supplying an oxidizing gas into said chamber [0080]-[0081]) to change an atmosphere within said chamber from an inert gas atmosphere to an oxidizing atmosphere (see paragraph [0080]-[0081]) when the temperature of said substrate reaches a predetermined switching temperature in the course of said step (b) (see paragraph [0081], after preheating temperature stabilizes).
Suguro does not specifically teach wherein the supply of said oxidizing gas into said chamber is stopped and hydrogen gas is supplied into said chamber after the completion of said step (b).  However, Fujita teaches a similar method of forming an oxide layer in an oxygen atmosphere, in which the oxygen is cut off immediately after a final heating step (Fig. 4, see “high-temperature rounding/oxidation” step, and next step, non-oxidizing cooldown), and replaces the oxidizing gas with an inert purge gas ([0041]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this technique could have been used with the method of Suguro because Fujita teaches that this prevents thermal oxidation during cooldown, at which time oxide shape and thickness are unpredictable due to dropping temperatures (see paragraphs [0049]-[0050]).
Furthermore, Raajmakers teaches that a purge gas can be hydrogen (see Raajmakers paragraph [0056]).  It would have been obvious to a person of skill in the art that the purge gas of Fujita could have been replaced by the purge gas of Raajmakers because it would have bene a simple substitution of one purge gas for another with predictable results, and Raajmakers teaches that it is a preferred purge gas due to its high purity and low boiling point (Raajmakers paragraph [0056]).

Regarding claim 16, Suguro teaches a heat treatment apparatus for irradiating a substrate with light to heat the substrate, thereby forming an oxide film, said heat treatment apparatus comprising:
a chamber (Fig. 1, chamber 11) for receiving a substrate therein;
a light irradiator (light source 36 and auxiliary pre-heater 13, see paragraph [0035]) for irradiating said substrate with light to heat said substrate (see paragraph [0081]);
a gas supply part (gas supply system 38) for supplying an oxidizing gas (paragraph [0081]) into said chamber; and
a controller (paragraph [0035]) for controlling said gas supply part so as to supply said oxidizing gas into said chamber (paragraph [0081]) to change an atmosphere within said chamber from an inert gas atmosphere to an oxidizing atmosphere when the temperature of said substrate reaches a predetermined switching temperature (see paragraph [0080]-[0081], when preheating temperature stabilizes) in the course of the process of heating said substrate by irradiating said substrate with light from said light irradiator (see paragraph [0080]-[0081], during lamp preheating).
Suguro does not teach wherein said gas supply part stops the supply of said oxidizing gas into said chamber and supplies hydrogen gas into said chamber after the completion of the process of heating said substrate by irradiating said substrate with light from said light irradiator.
However, Fujita teaches a similar method of forming an oxide layer in an oxygen atmosphere, in which the oxygen is cut off immediately after a final heating step (Fig. 4, see “high-temperature rounding/oxidation” step, and next step, non-oxidizing cooldown), and replaces the oxidizing gas with an inert purge gas ([0041]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this technique could have been used with the method of Suguro because Fujita teaches that this prevents thermal oxidation during cooldown, at which time oxide shape and thickness are unpredictable due to dropping temperatures (see paragraphs [0049]-[0050]).
Furthermore, Raajmakers teaches that a purge gas can be hydrogen (see Raajmakers paragraph [0056]).  It would have been obvious to a person of skill in the art that the purge gas of Fujita could have been replaced by the purge gas of Raajmakers because it would have bene a simple substitution of one purge gas for another with predictable results, and Raajmakers teaches that it is a preferred purge gas due to its high purity and low boiling point (Raajmakers paragraph [0056]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816